Citation Nr: 0735205	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1971 
to September 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for post traumatic stress disorder 
(PTSD) was denied by an unappealed October 2001 rating 
decision.  

2.  Evidence associated with the claims file since the 
unappealed October 2001 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for PTSD.

3.  The evidence of record demonstrates that PTSD is not 
related to active service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against service connection for PTSD.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for PTSD.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In an October 2001 rating decision, the RO denied service 
connection for PTSD because there was no PTSD diagnosis.  The 
veteran did not perfect an appeal regarding his claim.  The 
RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  In April 
2004, the veteran filed a claim to reopen his claim of 
entitlement to service connection for PTSD.  In a July 2004 
rating decision, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim.  In a 
May 2005 statement of the case, however, the RO found new and 
material evidence had been submitted, but that service 
connection for PTSD was not warranted.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the October 2001 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the October 2001 rating 
decision includes the veteran's service medical records which 
are negative for PTSD.  In a May 1994 statement, the veteran 
asserted that he lost his best friend, F.G., during service, 
either in 1969 or 1971.  Also of record was a July 2001 VA 
mental disorders examination that diagnosed generalized 
anxiety disorder, dysthymic disorder.  

Evidence submitted after the October 2001 rating decision 
includes the veteran's service personnel records.  Also newly 
submitted were a May 1997 VA medical record that diagnosed 
dysthymia and an October 1997 VA record that diagnosed mood 
disorder, dysthmia, and insomnia.  In an April 2004 lay 
statement, the veteran asserted that his friend F.G. killed 
himself after service and that he saw numerous buddies 
killed.  Also of record were December 2004 VA records that 
diagnosed PTSD, a February 2005 VA examination that diagnosed 
PTSD, not linked to service, and March, April, June, July, 
and September 2005 VA records that diagnosed PTSD, 
depression, and dysthymia.  In a July 2005 lay statement, the 
veteran's sister stated that the veteran was a different man 
when he returned home from service.  

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material, because it relates to 
an unestablished fact necessary to substantiate the claim, 
here, a PTSD diagnosis, and thus raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran's service medical records are negative for any 
psychiatric disorders, to include PTSD.  The veteran's 
service personnel records do not demonstrate Vietnam service.  
The veteran's only foreign service of record was 1 year and 7 
months in Germany.  The veteran's military occupational 
specialty (MOS) was wheeled vehicle mechanic.  The veteran 
received the National Defense Service Medal and a Marksman 
Badge.

In a May 1994 lay statement, the veteran alleges he lost his 
best friend, F.G., during service, either in 1969 or 1971.  

A May 1997 VA medical record diagnosed dysthymia.  An October 
1997 VA record diagnosed mood disorder and dysthymia.  A July 
2001 VA mental disorders examination was conducted upon a 
review of the claims file.  The veteran reported that he 
spent about 9 months in Vietnam, on reconnaissance patrol in 
South Saigon.  He denied being wounded or injured.  The 
diagnoses were generalized anxiety disorder, dysthymic 
disorder, and personality disorder.  The examiner opined that 
there was no indication of PTSD due to military service and 
that the veteran's generalized anxiety disorder was also not 
due to service.  A November 2003 VA record diagnosed 
depression.  In a February 2004 VA record, the veteran 
reported nightmares due to Vietnam service.  The diagnosis 
was personality disorder. 

In an April 2004 lay statement, the veteran asserted that in 
August 1970, he was stationed with his life long friend, 
F.G., in South Saigon with the 68th Signal Corp.  He stated 
that he and F.G. went out on night maneuvers in different 
directions and that upon returning to camp, he found F.G. in 
a psychotic state, like a walking zombie.  He stated that he 
was granted leave to bring his friend home.  After the 
veteran returned to Vietnam, F.G. walked into a train and 
died.  The veteran reported guilt because F.G. had wanted to 
be just like him.  The veteran also stated that he saw 
numerous buddies killed.  

In an August 2004 VA medical record, the veteran reported 
nightmares related to Vietnam service and childhood trauma.  
A December 2004 VA record diagnosed PTSD and personality 
disorder.  In another December 2004 VA record, the veteran 
reported 7 months of combat duty in Vietnam.  He reported 
trauma from seeing the bodies of dead soldiers and F.G. 
killing himself after he came back from Vietnam.  The 
diagnoses were PTSD and personality disorder.  In another 
December 2004 VA record, the veteran reported recurring 
distressing nightmares of his time in Vietnam and intense 
psychological distress when exposed to sensory stimuli 
similar to stimuli in Vietnam.  The assessments were PTSD, 
personality disorder by history, and anxiety disorder.  

A February 2005 VA PTSD examination was conducted upon review 
of the claims file.  The veteran reported 6 months of Vietnam 
service without sustaining any wounds.  He stated that 
despite his MOS as a wheeled vehicle mechanic, that he was 
never trained in this MOS.  The veteran reported infantry 
training.  The veteran asserted that he was with the 101st 
Cavalry and was stationed in South Saigon.  He stated that he 
would fly out in helicopters to pick up combat units from the 
field and as a sharpshooter, he often received and returned 
fire.  The veteran reported seeing many enemy and Americans 
dead.  He reported two specific events were particularly 
traumatic.  The first was the death of F.G.  The veteran 
reported that F.G. was going to join the Army with him, but 
instead he joined later and was sent to Vietnam in a 
different unit and died.  The veteran reported that he came 
back for F.G.'s funeral in June 1972 in Louisiana.  The 
veteran also stated that in early 1972, another friend H.R., 
was just back from a mission in the jungle.  The veteran 
reported that he could see that H.R. was strung out and 
should not go back out on a mission, but a sergeant sent him 
out anyway, and he never came back.  The veteran also 
reported that only 5 of his platoon survived his time in 
Vietnam.

The examiner noted that the veteran was a vague and imprecise 
historian.  The examiner noted that the veteran reported 
seeing many enemy and Americans dead, but was very vague 
about the specifics of these missions and was unable or 
unwilling to actually provide specific details.  The examiner 
found that contrary to the veteran's assertions, the 
veteran's personnel records showed a 7 week training course 
in wheeled vehicle mechanics, and that although the veteran 
reported Vietnam service in 1970, he did not enlist in 
service until 1971.  The examiner also noted that some of the 
veteran's statements conflicted with prior versions of his 
alleged stressors.  Upon examination and PTSD assessment, the 
examiner noted that the veteran's stressors could not be 
confirmed and thus criterion A was not met; that the veteran 
may have met criterion B; that it was difficult to assess 
whether the veteran's meeting criterion C was due to service 
or pre-service factors; and that criterion D was met.  The 
assessments were dysthymic disorder, antisocial personality 
disorder, and PTSD, not linked to service.  The examiner 
found that PTSD was not due to Vietnam experiences but was 
related to the veteran's non-military stressors which were 
sufficient to account for such a diagnosis.  

VA medical records from March, April, June, July and 
September 2005 diagnosed -depression, PTSD, and dysthymia.  
An October 2005 VA record assessed a history of depression 
and PTSD.  

In a July 2005 lay statement, the veteran's sister stated 
that the veteran was a different man when he returned home 
from Germany.  Several people signed the statement, including 
the veteran's brother, father, mother, and various friends.  

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  There is a current 
diagnosis of PTSD.  38 C.F.R. § 3.304; Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But this diagnosis is not based 
upon a credible and confirmed stressor.  38 C.F.R. 
§ 3.304(f).  The veteran alleges several stressors that 
occurred during combat duty in Vietnam.  But the veteran's 
service personnel records demonstrate that the veteran did 
not serve in Vietnam, that his only foreign service was in 
Germany, and that he did not engage in combat with the enemy.  
See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if not contradicted by service records and 
consistent with service circumstances and conditions); see 
also West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) 
(noting that for non-combat veterans, service records or 
other corroborative evidence must substantiate or verify the 
veteran's statements regarding the claimed stressor).  
Moreover, upon a review of the claims file and a thorough 
psychiatric examination, and supported by clinical findings 
and rationale, the February 2005 VA examiner opined that the 
veteran's PTSD and anxiety disorder were related to non-
service factors.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, 
service connection for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


